 170DECISIONSOF NATIONALLABOR RELATIONS BOARDBell and HowellCompany,Micro Photo Division andInternationalUnion,Allied IndustrialWorkers ofAmerica, AFL-CIO. Case 8-CA-8587October 28, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn April 30, 1975, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record' and theattached Decision in light of the exceptions 2 andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Bell and HowellCompany, Micro Photo Division, Wooster, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.1The record, as corrected by the Administrative Law Judge, adequatelyreflects thecrucial facts and testimony presented at the hearing. Therefore,we deny Respondent's motion to remand for purposes of compiling arevised transcription of the testimony.2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance of all of the relevant evidenceconvincesus that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefullyexaminedthe record and find no basis for reversing his findings.DECISIONHERzEL H. E. PLAINE, Administrative Law Judge: InJuly-August 1974, Bell and Howell Company, Micro PhotoDivision, herein Respondent, disciplined employee DavidDressel with a 3-day layoff without pay; and for 1 weekmoved him from his regular shift to another shift.The complaint' alleges, and General Counsel contends,that the disciplinary layoff and the temporary change of1 Issued October18, 1974,and amended on December24 and 31, 1974,based on a chargefiled by theChargingParty (Union)September5, 1974.221 NLRB No. 40shiftwere reprisals against employee Dressel, a mainte-nance technician, because he supported and aided Interna-tional Union, Allied Industrial Workers of America, AFL-CIO, herein the Union, that was campaigning to come intoRespondent's Wooster, Ohio, plant, and that both actionswere violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act), as amended.Respondent contends that the disciplinary layoff ofemployee Dressel was for infraction of its plant rulesagainst leaving his work station without notice or permis-sion,and deliberately restricting production; that thetemporary change in shift was for training purposes; andthat, in any event, neither action concerning Dressel wasdiscriminatorily motivated.The complaint further charges, and General Counselcontends, that Respondent also violated Section 8(a)(1) oftheAct, in August 1974, by its production director,Pushkin, applying the company's "no-solicitation" rulecoercively and discriminatorily to employee Hardnett, whosupported , and assisted theUnion in its organizingcampaign.Respondent replies that the supervisor was not actingcoercively in merely policing its no-solicitation rule andthat the solicitations permitted on company time forrecreational and social activities (fellowship committeeprogram) and a charitable solicitation (United Fund) donot represent discriminatory applications, discriminatoryagainstunions,of the prohibition against employeesolicitations'on working time.The case was heard in Wooster, Ohio, on January 14 and15,1975.General Counsel and Respondent have filedbriefs.Upon the entire record in the case,2 including myobservation of the, witnesses and consideration of thebriefs, I make the following:FINDINGS OF FACTI.JURISDICTIONRespondent is an Illinois corporation with its principaloffice in Chicago, Illinois. Involved in this case isRespondent's processing plant located at Wooster, Ohio,where it is engaged in processing microfilm.Annually, Respondent ships goods valued in excess of$50,000 from its Wooster, Ohio, plant directly to pointsoutside Ohio.Respondent is, as the parties admit, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.TheUnion is, as the parties also admit, a labororganization within the meaning of Section 2(5) of the Act.2Errors in the transcript have been noted and corrected. BELL AND HOWELL CO.171H. THE UNFAIR LABOR PRACTICESA.Respondent's Pertinent Business OperationsAccording, toRespondent's second-shift supervisor,Beverly Fiscus, of theWooster, Ohio, plant (Wooster),Wooster produces the completed microfilm or microfiche,by putting printed material in much reduced size on cardfilm. From, Wooster, the completed microfiche is then sentinbulk to Respondent's Mechanicsburg, Pennsylvania,office for distribution.Wooster operates round-the-clock on three shifts perday, currently with 300 employees, according to PersonnelDirectorMax Morrison, but with 260 employees at thetime of the events of this case in June-July-August 1974.The bulk of the employees work, and worked then, on thedaytime shift. Second shift had about 20 employees, largelywomen. A few of the second-shift employees started at 3:30p.m. working until 12 midnight, but the hours of most ofthe second shift, including the second-shift supervisor,Fiscus, and the one maintenance man, David Dressel, were4:30 p.m. to I a.m.The immediate supervision of maintenance was separatefrom production. All told there were five maintenancetechnicians, supervised by Maintenance Supervisor StanleyStombaugh. Four of the maintenance employees workedon the first or daytime, shift, as did Supervisor Stombaugh;the fifth man, David Dressel, worked on the second shift.Supervisor Stombaugh reported to, Wallace Bischof, whowas managerof quality assurance and production engi-neering.(Currently, said Stombaugh, this reporting haschanged and he now reports to the director of production,George Pushkin.)Except for the brief overlap in shifts (SupervisorStambaugh stayed on usually to 5 p.m.; employee Dresselstarted at 4:30 p.m.) when Stombaugh gave Dressel hisdaily maintenance assignments, employee Dressel workedwithout the presence of any supervision most of hisworking time in the almost 6 years of his employment. Thesecond-shift production supervisor (Beverly Fiscus sinceMay 1974) could call on maintenance man Dressel ifequipment needed repair, as Stombaugh and Fiscustestified; but Fiscus did not supervise the performance ofhis work and he did not report to her as a supervisor, shesaid.The method of obtaining Dressel's help was for themachine operator to fill out a card order for repair, get itapproved by Production Supervisor Fiscus, and either havethe card delivered to the maintenance rack or page Dresselon the public address system.In this connection, both Supervisors Stombaugh andFiscus testified that employee Dressel had been good aboutmaking himself available to the second-shift supervisor andletting her know when he was going out of the building.Dressel testified he would do this routinely when he wentoutside to get parts or machinery or to work on the roof.However, said Dressel, he did not, and was not expectedto, advise the second-shift supervisor that he was takingeither or both of his two 15-minute breaks or his lunchperiod outside. For his lunch period, said Dressel, he3The testimony of all three-Supervisor Fiscus and employees Stull andDressel-contradicted the claim of Supervisor Stombaugh that theclocked out on his timecard. Dressel and other employeespointed out that it was a common thing in summertime forthe employees to take their breaks and lunches outside the,building at facilities provided by Respondent.Production Supervisor Fiscus agreed that (unlike theproduction workers who had regular breaktimes) the breakpolicy for the maintenance technician on the second shiftwas that he took his breaks, including lunch, whenever hecould, after the job he was working on was done, and thathe was not obliged to tell her when he was taking the breakand could go outside on breaks without informing her. Shenoted that employee Dressel -rarely was able to take hisbreaks and lunchbreak at the same time each night andthat many times he would have to take his lunchbreak aslate as 11 p.m.Employee Kenneth Stull, a maintenance technician onthe first shift, corroborated the testimony on the breakpolicy for the maintenance men, testifying that they tooktheir breaks when they could catch them, and did not haveto check with the supervisor`in doing so or in going outsideinto the parking lots or to the out-of-doors picnic tablesthat Respondent provided for the employees .3EmployeeDressel'sduties as the sole maintenancetechnician on the second shift included not only the repairof production equipment, but also responsibility for theplant heating and for plant security, - which included thelocking of all doors including the cafeteria. Regardingplant security, there had been some ambiguity in manage-ment's assigning the responsibility, because SupervisorFiscus thought that she had at least part of it-security ofthe cafeteria-and employee Dressel conceded that for atime in 1974, after Fiscus became the shift supervisor, therehad been a dual responsibility placed on her as well ashimself. However, he testified, without contradiction, thatthe ambiguity had been cleared up so that, at the time ofhearing, he had the sole responsibility for security and hadthe only key (possessed by anyone on the second shift) tolock the front entrance of the plant..B.Union Activity and Employer CounteractionEmployeeDressel testified that the Union beganorganizing at the Wooster plant in June 1974 and that hebecame active starting at the end of June, talking to otheremployees about the Union, passing out literature includ-ing union authorization cards of the prepaid mailing type,and seeking to arouse interest in three union meetings heldin the June-August period. He engaged in this activity, hesaid,at the plant, primarily on the second shift, onbreaktimes, lunchtimes, and other opportunities.Employee Sandy Noletti, a group leader on the secondshift,testified that she was approached by employeeDresselwith union literature and a union authorizationcard when taking lunch at an outdoors bench provided byRespondent for the employees. She said she observedDressel approaching other employees in a similar mannerat the same place, and specifically identified employeeBurnett Hardnett as one of them. Apparently Dressel wassuccessful in his approach with employee Hardnett and inmaintenance man was expected to let the supervisor know he was taking hisbreak outside even at the outside facilities provided for breaks and lunches. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDenlisting her aid, because she was later told by ProductionDirector Pushkin (in July) that there was no need for her tocampaign for the Union, that the Union was not necessaryto the getting of more money for the employees, and thatthe company and employees could work out their ownproblems without a third party; and still later (in August)she was warned by Pushkin not to "hassle" anyone aboutthe Union on company time.Employee Dressel testified that, when he began his unionactivities around the end of June, he had a talk withSecond-Shift Supervisor Fiscus about his interest in theUnion. She told him, said Dressel, that the Umon wouldnot be good here, and expressed the fear that she wouldlose her job if the Union came m4On June 28, 1974, Respondent's president (of the MicroPhoto Division), John Marken, conducted two meetings oftheWooster plant employees, one for the day shift andanother for the second shift, which latter was held after the4:30 p.m. start of the second shift. As the second shiftmeeting was described by employee Dressel (and notcontradicted in any essentials), PresidentMarken wasaccompanied by almost all of the plant management,includingVice President of Operations Larry Halberg,Director of Production George Pushkin, and Director ofPersonnel Max Morrison. President Marken presided anddiscussed the company benefits, past policies, insurance,and wage increases. He used a chart to show accelerationof the increases in past years, and pointed out thatRespondent had good environmental conditions and was agood place to work. He then announced that the employeeswould get a cost-of-living wage increase effective July 17,1974.President Marken called for questions, and several wereasked. Employee Dressel spoke up and asked, according toSecond-Shift Supervisor Fiscus who had attended themeeting, "how come every time the Union knocks on thedoor we get a cost of living raise?" According to SupervisorFiscus and employee Noletti, President Marken replied itwas just a coincidence, and that the company had beenconsidering the raise for some time. Employee Dressel saiditwas quite a coincidence (according to Noletti), andlooked suspicious (according to Dressel), now that theUnion was organizing and in light of a previous increasethathad been given in November 1973 when theMachinists Union had attempted to organize the plant.Manager of Production Engineering and Quality Assur-ance Wallace Bischof, who was in overall charge of themaintenance men, testified he heard at "coffee table" talknext day of the (Dressel) challenge at the Marken meeting,characterized as an outburst by an employee, but claimedthat the employee's name was not mentioned and he didn'tknow the employee was Dressel. In view of 'ManagerBischof's evasiveness, and lack of recall on other detailsaffectingDressel in which Bischof participated directly,some of which are notedinfra,I do not accept8ischof'sclaim that he did not know that Dressel was the employee4 SupervisorFiscus denied that she was aware of employee Dressel'ssupportof the Union, but her own contradictory testimony, referred toinfra,indicatesthe contrary.5One otheremployee, Nancy O'Neil, spoke, according to employeewho suggested to President Marken the antiunion motiva-tion of the wage increase.Four weeks later, on July 25, 1974, Respondent calledanother meeting of the second-shift employees includingSupervisor Fiscus. This meeting was conducted from about4:30 p.m. to 6:30 p.m. by Donald Saballus, of Respon-dent's Chicago office. Saballus testified that he had beenrecently hired by PresidentMarken, with the title ofcommunications consultant, to help improve communica-tions between management and employees, and that thepurpose of the meeting was to present management's viewsto the employees on how to improve operations.ConsultantSaballuswas introduced by SupervisorFiscus and opened the meeting, he said, with an explana-tion that to improve operations required more involvementof employees at all levels. They would have to decide tobecome involved, and if they did so decide, he was there toexplain how to go about becoming more involved.According to employee Dressel, Consultant Saballus saidhe recognized that there was a lack of communicationsbetween management and employees and he invited theirviews on what could be done. Dressel testified that checkerDave Williams said that the employees needed a formalgrievance procedure and felt that the only way to achievethiswas through a Union. Saballus answered he did notagree that a union was the way. Dressel said that heintervened and asked Saballus what guarantee did theemployees have that the company would respond to theirrequests.Saballus'answer was, the good faith of thecompany. Dressel replied that he hadn't seen any goodfaith for the 5 years he'd been working and stated that theonly way was to negotiate with management through alabor union. Saballus said, again, he did not feel that aunion was the answer.Continuing, employee Dressel told Consultant Saballusthat PresidentMarken had said at the previous meetingthere was no need for a third party to intervene betweenthe company and,the employees, and that now Saballuswas acting as a third party on behalf of the company, justas a union would act on'behalf of the employees. Saballusreplied, he was not a third party but was an employee ofthe company trying to get better relations established.Dressel commented that he'didn't see how the employeeswould get cost-of-living wage increases without a union,and Saballus reiterated that the company would in goodfaith provide them.'At this point, said employee Dressel; employee DaveWilliams (a black, who resigned shortly after the meeting)engaged Consultant Saballus in a discussion that becameheated, over why there was not a greater percentage ofblacks in management: Williams left the meeting, there-after, before it was over.5Consultant Saballus and employees Noletti and Hard-nett largely confirmed employee Dressel's participation inthe discussion, in particular on matters concerning theunion and the third party point.6 Significantly, Saballus(corroborated by employees Noletti and Hardnett) testifiedDressel and Consultant Saballus, complaining, said Saballus, about the waysome matters were being handled in the plant.f Hence I do not behevel Supervisor Fiscus' claim that Dressel didn'tspeak at the Saballus meeting. BELL AND HOWELL CO.that at the point where what has been summarized so farwas said (but before employee Dave Williams left), he,Saballus, inquired if the employees would be interested in ateamoperation to improve productivity and other matters,but if not, they were free to leave the meeting. EmployeeDave Williams suggested to, the employees, said Saballus,not togo alongwith the idea-that it was not going to helpthem. The first positive response, Saballus continued, camefrom employee Dressel, who suggested that they stay andlisten andgive it a try. Employee Williams left the meetingbut none of the employees followed him. Instead, theyagreed to collect ideas and form committees on productivi-ty, quality, scrap, and attendance; and Dressel volunteeredfor one of the committees.Saballustestified that he had not met employees Dressel,Williams, or O'Neil before the meeting but learned theirnames in connectionwith their comments, after the fact,the next morningwhen he met with President Marken,PersonnelDirector,Morrison, and the rest of Marken'smanagementstaff.As Saballus said, he described thesituationsand comments by the employees who hadspoken,and he was told by the members of managementwho theseemployees were: "Management knew who I wastalkingabout," he said.?C.The Temporary Transfer of Employee DresselOut of the Second ShiftMaintenanceSupervisor Stombaugh testified that Pro-duction Supervisor Fiscus talked to him about the second-shiftmeetingwith Consultant Saballus on July 25, and,accordingto employee Dressel, Supervisor Stombaugh lethim know next evening, Friday, July 26, that he had heardofDressel'sparticipation in- themeeting, Stombaughsaying that he had heard that Dressel had a hot meetingthe nightbefore.Dressel answered, feelings might havebeen hurt,but he didn't think any unfair questions wereraised.SupervisorStombaugh then told Dressel that he wastransferring him startingMonday, July 29, to the first shift.Dressel askedwhy, and Stombaugh replied it was atraining program.Dressel worked on the first shift for aweek from July 29 and it turned out, asDresselsaid, thatthere was no training; indeed he worked by himself for theweek doingthe things he usually `did by himself on thesecondshift.8D.The Disciplinary LayoffEmployee Dressel returned to his regular post on thesecondshifton August 5, 1974. He had learned thatmaintenance man Stull,who had taken his place on thesecondshift,in theprevious week while Dressel worked thefirstshift,had acquireda newmotorcycle. Both wereapparently motorcycleenthusiasts,and Dressel had asked4Employee,Dressel's general supervisor,Manager Bischof,claimed heonly learned of the Saballus meeting of July 25 (as in the earlier case of theMarken meeting of June 28)at "coffee table" talk the following day, andthat all he heard was that employee Williams had "tied into" ConsultantSaballus on the race issue,but hadn't heard mention of anyone else. Forreasons already given;supra,concerning his alleged lack of knowledgeabout Dressel'sparticipation in theMarken meeting,I- do not acceptBischofs claim that he was unaware of employee Dressel's active173Stull to bring the new motorcycle to the plant that night sothat Dressel might see it on his break.At 8 p.m. that night employee Noletti handed employeeDressel a maintenance service card at his maintenancerack for repair of a cutter, with which she had beenworking, that was chopping instead of cutting. SupervisorFiscus had already approved and signed the request forrepair.Employee Noletti testified that, when she gaveDressel the card she told him there was no hurry, that shewas loaded with other work.Nevertheless, testified Dressel, he went to see if the cuttercould be put back in service with a quick adjustment,determined that it needed a replacement part, and cameback to his shop for the part. When Stull arrived at theplant, he telephoned Dressel from the cafeteria saying hehad his motorcycle outside. According to employee Stull,Dressel said he was working on something and would comedown when finished. According to Dressel, he went back tothe cutter, completed the repair with the replacement part,then went outside into the plant parking lot, joined Stull,and examined and rode the new motor bike in the parkinglot,during Dressel's 15-minute break. This was his firsttime break that night, said Dressel. Dressel testified that,when he came back into the building Supervisor Fiscusasked if the cutter was fixed, and he answered yes. Themaintenance service card (G. C. Exh. 2), shows in Dressel'shandwriting that he got the card at 8 p.m. and completedthe job at 8:20 p.m. And he testified he had completed therepairs before he took the motorcycle ride.The next afternoon, August 6, at the start of his shift,employeeDresselwas shown two corrective action(disciplinary) notices byMaintenance Supervisor Stom-baugh. The first, dated July 31, 1974 (G.C. Exh.3), signedby Supervisor Stombaugh and Manager Bischof, accusedDressel of having left his work without notice or permis-sion on July 23 to work outside on a private car oncompany time and failing to answer the paging calls forhim meanwhile for approximately an hour. The correctiveaction or penalty assessed was a 1-day layoff without pay,the day to be August 7, 1974.The second corrective action or disciplinary notice(Resp. Exh. 3), also signed by Supervisor Stombaugh andManager Bischof, dated August 7, 1974, though this wasonly August 6, accused him of violating company workrule 19-leaving his work station without notifying thesupervisor or anyone's permission-and company workrule 11-deliberate restriction of production-on theground that on July 5, 1974 (no doubt August 5 wasmeant), at 8:25 p.m., Dressel was in the company parkinglot riding a motorcycle, while at 8 p.m. a repair card wasput in his maintenance rack and at 8:35 p.m. it was stillthere.Additionally, it was said in the notice, that he hadbeen guilty of like conduct twice before, citing July 23,1974 (the incident in the first notice, G.C. Exh. 3 of July 31,participation in the Saballus meeting.8This testimony was not contradicted by anyone for the Respondent.Manager Bischof claimed he had approved the idea of a temporary changeof shift for employee Dressel for training purposes, but employee Dresseland Supervisor Stombaugh were in accord that they hadn'tdiscussed theidea since'2 months prior when there was agreement between them on thedesirability of an occasional switch for trainingif there was going to betraining 174DECISIONS OF NATIONAL LABOR RELATIONS BOARD1974, simultaneously shown to Dressel) and May 1, 1973(covered in an old notice of May 3, 1973, G.C. Exh. 5). Thecorrective action or penalty assessed was a 3-day layoffwithout pay, the days to be August 13, 14, and 15, 1974. Inaddition the notice was marked, "THIS IS THE FINALWARNING."EmployeeDressel became upset and asked to seesomeone higher up. Supervisor Stombaugh and he went toManager Bischof. Dressel said he hadn't done any of thethings charged in the two corrective action notices andasked why they had been issued. He was told there werewitnesses and proof, including a memo by SupervisorFiscus. He asked for the, opportunity to be confronted bythe witnesses but was 'refused on the ground that thewitnessesdidn'twant to be involved and it wasn'tconvenient. Though Bischof had approved both discipli-nary notices he conceded he had not talked to the allegedwitnesses and said he would look into both matters. Nextday,,August 7, Supervisor Stombaugh told employeeDressel (as both testified) that Respondent was droppingthe car repair matter of July 23 (G.C. Exh. 3 of July 31) butthat the notice on the motorcycle matter of August 5(Resp. Exh. 3 of August 7) would stand and asked him tosign it.Dressel refused. It should be noted that thoughBischof and Stombaugh claimed Respondent's Exhibit 3was an alleged retyping of a handwritten notice it stillreferred ,to the withdrawn July 23 car repair charge as anexisting prior violation of company rules.Manager Bischof conceded that there were no witnessesfor the July 23 car repair matter, indeed that the allegedkey witness wanted to know "who was Dave Dressel?" andthat the basis for the charge against Dressel was a notefrom Supervisor Fiscus to Supervisor Stombaugh claimingthat Dressel had not answered a paging call (of someoneother, than herself) and that when she, Fiscus, got up ,tolook, "Dave came around the corner so he must have justcome from outside" (Resp. Exh. 5). Fiscus had obliginglyprovided the note because, as employee Noletti testifiedand Supervisor Stombaugh admitted, Stambaugh hadasked Fiscus to keep an eye on Dressel, and Stombaughclaimed it was because of his suspicion that Dressel mightbe about to work on the car of a fellow employee in,thecompany parking lot. The phoniness of the transaction andsupervisory testimony is heightened by the fact that thoughSupervisor,Stombaugh and Manager Bischof said they hadthe July 23 Fiscus note by July 24 and approved thedisciplinary notice which rests on it (G.C. Exh. 3) on July31 for immediate issuance to Dressel, it was not issued orshown to him until August 6 in connection with the seconddisciplinary notice (Resp. Exh. 3). Neither Bischof norStombaugh could explain why the July 31 notice was helduntil August 6, a week after it should have issued (if it hadbeen a legitimate charge) .9Neither supervisor couldexplain why their alleged investigation of the matter didnot include any inquiry of or discussion with employeeDressel, who denied ever doing noncompany repair workon company time. Moreover, Supervisor Fiscus wasadamant, in her testimony, that she had been told by9 Stombaugh lamely claimed that although told by Manager Bischof toissue it, he was checking it with the personnel office, a check that was nevermade.Supervisor Stombaugh several days after writing the noteof July 23, and definitely prior to August 5, that the allegedincident of Dressel working on a car was being dropped forlack of a witness. If her testimony is true, then ManagerBischof and Supervisor Stombaugh revived, on August 6, acharge against employee Dressel they already knew wasbaseless.Manager Bischof claimed,, in his testimony, that it was hewho told employee Dressel, in the presence of SupervisorStombaugh on August 7, that the company was droppingthe disciplinary notice respecting the alleged car repair, butthat the notice respecting the motorcycle -riding wouldissue.This claim was not true.10 Supervisor Stombaughand employee Dressel established that Bischof talked onlyto Stombaugh, after the August 6 meeting, and that thissession on August 7 was between Stombaugh and Dressel,where Stombaugh dramatically tore up the first notice,which Dressel later retrieved because he had not beengiven any copies of the disciplinary actions and he felt hewas being framed for his union activities.Manager Bischof testified that in the case of the notice ofdiscipline for the motorcycle incident he essentially relied,again, on a' note written by Supervisor Fiscus, allegedly onthe night of the incident, August 5 (Resp. Exh. 4). Bischofclaimed he saw the note the following morning, but whenreminded that Fiscus said she kept it until the lateafternoon of the following day, when she came to work anddelivered it to Stombaugh, Bischof changed his testimonyto say he saw it after that.The note' (Resp. Exh. 4), addressed to SupervisorStombaugh in the handwriting of Supervisor Fiscus,opened with the statement that at 8:25 p.m. this evening(August 5) she went outside with Ernie Harvey, thereceiving clerk, to examine an alcohol drum, and saw DaveDressel riding Ken Stull's motorcycle around the parkinglot.Further, the 'note said, she knew Dressel had acoffeebreak at 7 p.m. because she had been there(cafeteria) too.Also, she checked his timecard and hewasn't clocked out for lunch. Then concluding, the notesaid, "So once again this was on company time. Also Ineed 105 cut [sic] tonight and Sandy [Noletti] put a card infor it the machine at 8:00 its now 8:35 and he's still outsideinstead of fixing the cutter I need badly! Bev Fiscus."Concerning the events of that evening and the writing ofthenote,SupervisorFiscus testified that at 8 p.m.employee Sandy Noletti came to her with the repair card(G.C. Exh. 2, which we have already noted in Noletti's andDressel's testimony) indicating that the cutter was chop-ping.Fiscus said she signed the card, paged Dresselwithout getting a response, then was interrupted by thereceiving room and immediately went outside to the shedwith Ernie Harvey, to see where a particular drum was kept.She said it was then 8:05 p.m. and in passing to the, shedsaw Dressel riding the motorcycle .in the parking lot. Whenshe emerged from the shed 5 minutes later at 8:10 p.m.,Dressel was still riding the motorcycle, she said. She thenwent inside to the timecards to see if Dressel had clockedout for lunch, taking employee Ernie Harvey, as a witness.10Bischof even invented a bit of alleged conversation, purporting toindicate that Dressel adopted a resigned attitude. BELL AND HOWELL CO.175She said Dressel wasn't clocked out. It was now 8:15 p.m.She then claimed she went to employee Sandy Noletti whowas doing collating work, and asked if the cutter was fixedand Noletti said ^t was not fixed. This was at 8:20 p.m. andFiscus said she observed the machine in the same positionas when Sandy had left it. Fiscus then proceeded to theprivacy of her office, she said, to write SupervisorStombaugh the note (Resp. Exh. 4), at 8:20 or 8:25 p.m.While in the middle of writing the note, according toFiscus, employee Dressel came to her office asking did sheneed him. She said yes there was a cutter down, and hewent and fixed it. She completed writing her note at 8:35p.m. and the cutter repair was completed at 8:45 p.m.,according to Fiscus. The repair took 20 minutes, saidFiscus, and she clocked the time.The account of this event on the night of August 5 bySupervisor Fiscus was so full of holes, inconsistencies, anddamagingadmissionsas to be not only unbelievable butalso revealing of a purpose to set employee Dressel up forpunitive action rather than deal with performance in theshop. Some of the glaring examples follow.1.On direct examination, Supervisor Fiscus had readaloud, into the record, her note of August 5 (Resp. Exh. 4),which stated that at 8:25 p.m. she walked outside thebuilding and saw employee Dressel riding the motorcycle.Nevertheless she detailed on direct, and reiterated ^ oncross-examination,a timetable running from 8 p.m. to 8:45p.m. of her alleged movements and actions and Dressel's.She insistedshe saw Dressel riding the motorcycle twice,first at 8:05 and then at 8:10 p.m. On being pressed, infurther cross-examination, to explain the -8:25 p.m. in hernote,she changed her testimony to say that the note wasright, she first saw Dressel riding the motorcycleafter8:25p.m. It would then follow that all of the other detailedactions, which had taken 40 minutes by her timetable, werecompressed into about 15 minutes, including the 20-minuterepairtimeshe said she clocked.2.Supervisor Fiscus testified that there was a delay inproduction because of delay in. getting the machinerepaired, indeed employee Dressel was charged in thedisciplinary notice with deliberately restricting production.Though Fiscus knew that the machine needed repair andsigned the repair card for employee Noletti at 8 p.m., shetestified she didn't tell employee Noletti that the pro-duction was needed, and she didn't go over and tell Dresselat 8:05 p.m., when she saw him outside, that she neededthe cutter fixed and needed the production badly. Whenasked why- she didn't go over to Dressel and tell him thesethings, she answered only: "I don't know, I should have."She saidshe was planning to go out and tell Dressel thatthe cutter needed fixing, after she finished the note inwhich she was writing him up for not fixing it, but he camearound before she had finished the note.11 Oddly enough,the note, which stated it was completed at 8:35 p.m., saidthatDressel wasn't working yet on the cutter, whereasFiscus' testimony was that he started working on it beforethe note wasfinished.On this matter of production, employee Noletti testified,without contradiction and with some verification bySupervisor Fiscus, that she was not delayed in any waywhen she stopped using the cutter at 8 p.m., but turned toher collating work and, when she was ready to resumeworking with the cutter, she found it repaired.3.SupervisorFiscus testified that after observingemployee Dressel riding the motorcycle she went directlyto the timecards to see if Dressel was clocked out forlunch,12 and asked employee Ernie Harvey to come withher as a witness. Asked why she needed a witness, Fiscussaid that she was told by Supervisor Stombaugh, a fewdays after the alleged July 23 car repair incident, andbefore August 5, that the proposed disciplinary action wasbeing dropped because he couldn't get a witness concern-ing the alleged car repair.4.Though, Supervisor Fiscus had signed the repairorder card at her desk for employee Noletti at 8 p.m.,without checking the machine herself, Fiscus professed notto know that Noletti had taken the signed repair cardimmediately to employee Dressel. Fiscus said she didn'tknow how Dressel got the repair card, but that she left herdesk to go outdoors with employee Harvey to check on thedrum in the shed. Fiscus said that when she returnedinside,after checking Dressel's 'timecard, she went toemployee Noletti and asked if the cutter was fixed andNoletti said no. Noletti's testimony did not confirm this,indicating rather the absence of any conversation about therepair. Then, at 8:20 p.m., according to Fiscus, she went tosee the cutter and observed it, as she said, still in the sameposition as when Sandy Noletti left it. However, Fiscus hadnot gone to see the cutter previously, she had only signedthe, repair card at her desk at 8 p.m. At 8:35 p.m. when shesaid she had finished writing her note (Resp. Exh. 4),Fiscus said she knew the cutter was not fixed by lookingthrough her office window to where the cutting room andcutter are. She claimed that Dressel took 20 minutes torepair the machine, that she clocked him, but also said shedidn't stay in her office or watch _ him, and didn't knowwhere she was or what she did in that time. However, shesaid she knew he had finished the repair at 8:45 p.m. But,despite the alleged need for production on that machine,Fiscus conceded that she did not inform employee Nolettithat the cutter was repaired and to go back to work on it.E.Section 8(a)(1) and (3) Findings ConcerningEmployee DresselEmployee Dressel has been an employee of Respondentforalmost 6 years and is regarded as a good andcooperative employee, according to his supervisor, Stom-baugh, and the production supervisor of his shift, Fiscus.Indeed, notwithstanding allegations by Stombaugh of afew work problems in earlier years, Stombaugh was clearthat since January 1974 he has had no fault to find with orcomplaints about Dressel's work, and that his work wasquite satisfactory.Moreover,Dressel isa trusted employee,who has worked mostly without any immediate supervision11Employee Stull said he saw Supervisor Fiscus outside the building and12 Fiscus also claimed that she had seen Dressel taking an earlier break,thought she called to employee Dressel, but, as she testified, she did not.at 7 p in. in the cafeteria, with employee Martin, which Dressel denied.Also Dressel gave no testimony that he either saw Fiscus, or that she talkedRespondent made no attempt to call employee Martin, and I assume histo him, outside the building.testimony would not corroborate Fiscus. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the whole period of his employment, as the solemaintenance technician on the second shift. That trust wasreinforced even after the events of this case by puttingDressel in sole charge of plant security for the second shift,where formerly he shared the responsibility with the shiftproduction supervisor.It is therefore surprising to ford what appears to havebeen petty chicanery, resorted to' by the plant supervision,in July-August 1974, to find a means of rebuffing employeeDressel for nonexistent shortcomings. It is explainable onlyby a desire on the part of plant management to cool himdown in his ardor for bringing a union into the plant, whenthe union was at the door, organizing, against Respon-dent's opposition,made known in the plant by PresidentMarken and others such as Director of ProductionPushkin.IDressel's advocacy of the Union was known to the plantmanagement from President Marken down. In additionDressel openly engaged in solicitation of union member-ships and, of attendance at union meetings, and distribu-tion of union literature, at and about the plant. Dresselspoke up about his concept of the need for and desirabilityof having the Union at the two plant meetings held bymanagement on June 28, and July 25, 1974, respectively,for the second shift, in which he served. Those inmanagement who didn't hear him directly, such as,Manager Bischof and Supervisor Stombaugh, heard aboutit'from those in management who had been present. At thesecond meeting, on July 25, Dressel spoke on the subject ofthe Union with seeming moderation in contrast to the hotadvocacy of employee Williams, and in the course of andas a result of that meeting Dressel appeared to haveemerged a leader among the employees of the second shift,capable of influencing them.The immediate reaction of management was to moveDressel off the second shift, temporarily, to the first-shift,presumably to lessen his opportunity for influencing theemployees of the second shift to greater support for theUnion. He was told the change was for training purposes,but this was a pretense, there was no training and Dresselworked by himself, as he normally did on the second shift.On the second evening of his return to the second shift,August 6, Dressel was notified he was being disciplined bylayoffs without pay for two alleged offenses, one of themsaid to have occurred 2 weeks prior on July 23 even beforehis temporary transfer to the -first shift, the other on theprevious night August 5. Both notices of offenses madecharges of the same order, namely, allegedly leaving thepremiseswithout notifying the supervisor or anyone'spermission, on July 23 to repair someone's car, and onAugust 5 to ride a motorcycle, hence being unavailable toperform pending work; and in the second case, it wasadded, deliberately restricting production.Neither matter had been discussed with or even called toemployee Dressel's attention before he was notified he wasbeing disciplined, yet the second notice informed him itwas a final warning.Neither matter had been investigated by the supervisorsresponsible for approving and issuing the disciplinarynotices-Manager Bischof and Supervisor Stombaugh-before they signed their -approval. Both simply acted onunverified notes composed by second-shift ProductionSupervisorFiscus,who was obviously 'attempting toaccommodate Supervisor Stombaugh's request to keep aneye on Dressel. Both notes, on their face, suggest, at best,surmise, in the light of the testimony, fabrication.'Both charges against employee Dressel were false. Therehad been-no car repair or leaving the plantfor a car repairby him on July 23, and the motorcycle ride on August 5was taken after he completed the repair of the cuttermentioned in Supervisor Fiscus' note and during his timebreak, for which he was not obliged to ask permission ornotify' any supervisor. And, there was no curtailment ofproduction on the night of August 5, by anyone's account,even if the fictional story of Supervisor Fiscus wereaccepted.Respondent's supervisors knew that the charges were nottrue.They quickly withdrew the first charge on August 7after issuing it to employee Dressel on August 6, and therewas evidence from Supervisor Fiscus that the involvedsupervisors knew it would not stand up shortly after theygot her July 23 note which was the alleged basis for thedisciplinary notice. None of them could explain why thenotice, which was purportedly approved for issuance July31, was held until August 6.The testimony of Supervisor Fiscus,' already detailedunder heading D, was devastating evidence that theprimary interest in the second charge (incident of August5)was to contrive an excuse for disciplining employeeDressel.On getting the Fiscus note, on August 6,Supervisor Stombaugh's immediate response, without anyinquiry, was: "This is it, I'm going to write him up"; andManager Bischof forthwith approved. The only investiga-tion was Bischof's asking Fiscus afterward if she was sureof her times.NeitherManager Bischof nor Supervisor Stombaughknew (as they admitted) whether any production was lostor curtailed on the night of August _5; yet they chargedemployee Dressel with deliberate restriction of productionin the disciplinary notice (Resp. Exh. 3). The fact was therewas no loss of production. Moreover, Dressel was informedon August 7, that they were withdrawing the disciplinarynotice of July 31 (G.C. Exh. 3, concerning the allegedincident of July 23). Nevertheless, they continued it in theAugust 7 disciplinary notice as a previous' violation,maintaining the impression that Dressel was a "habitual"violator, as Bischof put it, and kept the;, penalty at 3 dayswithout pay and the "final warning" notation, as originallydrawn.13Clearly, the disciplinary layoff of employee Dressel wasan act of reprisal for Dressel's union advocacy and activityamong the employees and had nothing to do with genuineplant discipline or actual violations of plant rules. As in thecase of the temporary change of shift, the purpose of thedisciplinary layoff was to discourage support of the Unionamong the employees. Both the temporary change in shift13 In his careerwith Respondent, employee Dressel had only two priorone in May 1973 for going to a baseball game without permission.disciplinarynotices, onein July 1971 for failure to wear safety goggles, and BELL AND HOWELL CO.and disciplinarylayoffwere violations of Section 8(a)(1)and (3)of the Act.14F.Section 8(a)(1)ViolationConcerning UnionSolicitationEmployee Burnett Hardnett was one of the employees onthe second shift whom employee Dressel had recruited toaid in the organizing for the Union(B, supra ).She also hadapparently worked on an employee petition for a cost-of-living raise.Employee Hardnett testified, without contradiction, thatabout a week after the employees received the cost-of-livingraise (of July 1974), Respondent's director ofproduction, George Pushkin, talked to her on the job. Hepointed out that the employees had received the cost-of-living raise before the petition was submitted. He told hertherewasno need for her to campaign for the Unionbecause the Union was just one way of getting moremoney, and that the Union was,,-not necessary, theCompany and employees could work out their ownproblems without a third party.On August 16, 1974, the day employee Dressel returnedtowork following his suspension,DirectorPushkinapproached employee Hardnett again. Pushkin told herthat someonehad said she had been "hassling" him aboutthe Union and he, Pushkin, didn't want her doing it anymore on company time because she could get into trouble.He added that he didn't care what she did on lunchbreakor other breaks but he didn't want her talking about theUnion during working hours on company time.,Hardnetttestifiedthat she had not been-talking to anyone about theUnion on company time and when she asked Pushkin withwhom she was supposed to have been "hassling," he wouldnit tell her. The same evening, Pushkin came back againand repeated what he had said.Employee Hardnett also testified that during the year shehad solicited money from employees for the United Fund,inworkinghours on company time, and had solicitedfunds and discussed and arranged for parties and picnicsfor the Fellowship Committee, in working hours oncompany time.None of employee Hardnett's testimony was disputed.PersonnelDirector Max Morrison testified that Respon-dent's work rule 17 prohibits solicitation or distribution ofliteraturefor anycauseon work time in work areas withoutpermission.The rule was aimed at soliciting for personalcauses onworktime, he said. However, said Morrison,there aretwo exceptions, though not so stated in the rule,namely, the United Fund, a nationwide charity, and theFellowship Committee, made up largely but not entirely ofnonsupervisory people, that runs and finances by obtainingemployee contributions, social activities among the em-ployees.The social activities include picnics, basketball,bowling,softball;Christmas,Halloween,' and Valentineparties;and flowers, cards, and other remembrances in14The fact that the change of shift was without monetary loss toemployee Dressel did not alterits retaliatoryand discriminatory purposeand effect.On discipline of a leading,union advocate as a classic and effectivemethod of undermining a union organizational drive, seeNLRB. v.LonghornTransferService,inc.,346 F.2d1003, 1006(C.A. 5, 1965). On the177connection with-births, deaths, or hospitalization. Respon-dent supplements the employee contributions at $15 peremployee to the Fellowship Committee.Work and solicitation for both the Fellowship Commit-tee and United Fund is permitted without special permis-sionon company time. The Respondent has refusedpermission for political, religious, or commercial solicita-tions, according to Director Morrison. He further testifiedthat the prohibition of the no-solicitation rule applies tosupervisory as well as nonsupervisory personnel.General Counsel has no complaint about the propriety ofthe no-solicitation rule itself. He contends, however, thatthe existence of the rule cannot be used by a supervisor ofemployees,who have , not been violating the rule, bythreatening them with trouble if they talk about the Unionon company time. Respondent contends that its supervisorwas, in effect, merely policing the no-solicitation rule.In the circumstances of this case I am inclined to agreewith the General Counsel. Respondent's' director ofproduction, Pushkin, had himself engaged in a directviolationof the no-solicitation rule, as the companyinterpreted it, by previously-engaging in antiunion solicita-tionof employee Hardnett. He apparently had notsucceeded in his solicitation and knew her to be prounion.Now he was singling her out, in effect, to "read" her theno-solicitation rule and warn her there would be troublefor her, without identifying the time, place, or person shewas supposed to have solicited for the Union. Both theseevents took place while the union organizing was ongoing;indeed, the warning of trouble came hard upon thediscriminatory disciplining of employee Dressel. In thesecircumstances, Respondent's -conduct on August 16, 1974,through its high-ranking managerial representative, thedirector of production, was coerciveand, it may bereasonably said, tended to interfere with the free exerciseof employee rights in violation of Section 8(a)(1) of theAct,N.LR.B. v. Illinois, Tool Works,153 F.2d 811, 814(C.A. 7, 1946). And seeMontgomeryWard & Co.,Incorporated,189NLRB 80, 82 (1971); andHarold R.Bursten and Dr. Robert Bursten, _a Partnership, d/b/aShorewood Manor Nursing Home & Rehabilitation Center,217 NLRB No. 55, (1975).The latter case provides a useful parallel. There thenursing home had a valid no-solicitation rule and theadministrator (Bursten) accused an employee (Vella) of"signing up people on the floors and do you realize thatthis is grounds for termination." He did not specify thetime, or place, or persons solicited, but did suggest shereevaluate her position with the, Union. The Board heldthat, "the only reasonable interpretation to be placed on[these remarks] was that they were intended to encompassVella's union activities as a whole rather than merely beingdirected towards the enforcement of the [no-solicitation]rule . . . Bursten's conduct in connection with this incidentwas' not directed toward policing the no-solicitation rule,absence of a satisfactorybusinessexplanation for the discipline, and itstiming,providing support for the 'fndmg` that the motivation was todiscourageunion ,activity, seeNLRB. v. Tennessee Packers Inc, FrostyMorn Division,39Q F.2d 782, 784 (CA. 6, 1968);McGraw - Edison Co. v.N L KB.,419 F.2d 67,75 (C.A. 8, 1969). 178DECISIONSOF NATIONALLABOR RELATIONS BOARDbut rather was designed to thwart Vella's union activities inviolation of Sec. 8(a)(1) of the Act."Id.,217 NLRB No. 55,footnote 1.Additionally, in the light of, Respondent's permissivenessallowing opensolicitation of employees by fellow employ,ees,during,working time for a large range of socialactivities,which were- not merely isolated instances 15. of,departure from the rule against all solicitation duringworking time,- the reprimand and warning of employeeHardnett by, Director of Production Pushkin for hersupposedunionactivity on company time tended to inhibitthe employees in the exercise of their Section 7 rights.Hence,such,, discriminatory conduct violated Section8(axl), of the Act.CaseyManufacturing Company,167NLRB,89,96(1967); and seeMontgomery Ward & Co.,198NLRB 52, (1972).18'yCONCLUSIONS OF LAW1.By disciplining employee Dressel with a layoff for 3days without pay and a final warning, and by temporarilymoving him for a week from his regular working shift, inJuly - August 1974, because of his support and activitieson behalf of the Union, and in order to discourage suchsupport and activities among Respondent's employees,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.2.By reprimanding, and warning employee Hardnett ofdiscipline for supposed union activity on company time,and, by discriminatorilymaintainingor enforcing its no-solicitationrule, in a manner that restrained or impededher and other employees in pursuing their lawful unionactivities,Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.3.These unfair labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the Act.THE REMEDYIt will be recommended that the Respondent:1.Cease and desist from its unfair labor practices.2.Rescind the disciplinary notice of August 7, 1974,given employee Dressel, and expunge from his personnelrecordany notation of it.3.Make employee Dressel whole for-loss of the 3 days'pay he suffered in connection'with the disciplinary actionof August 7, 1974, with interest at 6 percent per annum asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716(1962).4.Post the notices provided for herein.15 Seein contrastThe Seng Company,210 NLRB 936 (1974), holdingthat isolatedinstances ofvariancedo not constitute disparate treatment.16Respondent's'referencetoLaborers' District Council of Georgia andSouthCarolina, etc: (Southern Frozen Foods, Inc),202 NLRB 753 (1973),affd. 501 F.2d868; 878-879 (C A.D.C., 11974), as exculpatory of DirectorPushkin's statementsto employee Hardnett, is distinguishable from the factsof this case.In that case, the Board relied on the fact that there was evidencethat talking on thejob by the employee who was reprimanded and warnedinterferedwith thework of fellow employees, and also relied on the fact thatthere was no evidenceof'discriminatory,application of the company ruleagainst talkingatwork. 'In `the caseat bar, there is no evidence ofinterferenceby employee Hardnett with the work of any fellow employee,,nd there is clear evidenceof discriminatory application of the no-Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17Respondent, Bell and Howell Company, Micro PhotoDivision,Wooster, Ohio, its officers,agents,. successors,and assigns, shall:1.Cease and desist from:(a)Discipline by layoff without pay, final warning,change in regular working shift, or' other reprisalagainstemployees because of their union support and activities orto intimidate them from pursuing such support andactivities.(b)Reprimanding or warning employees for supposedunion activity on company time, and discriminatorilymaintainingor 'enforcing its - no-solicitationrule, in amanner that restrains or impedes employees in pursuingtheir lawful union activities.(c)Discouraging employees from support of or member-ship in the Union or any other labor organization bydisciplinary action or threat of disciplinary action, or otherdiscrimination affecting tenure and conditions of employ-ment.(d) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the' following affirmative action which isnecessary to effectuate the policies of the Act: '(a)Rescind' the disciplinary notice of August 7, 1974,issued to employee David Dressel, and expunge from hispersonnel record any notation of the notice.(b)Make employee Dressel whole for the loss of 3 days'pay suffered by him in August 1974 as a result of thedisciplinary action of August 7, 1974, with interest at. 6percent per annum, and provide the Board with anyrecords necessary to compute the backpay.(c)Post in its plant at Wooster, Ohio, copies of theattached noticemarked "Appendix." 18 Copies of saidnotice, on forms provided by theRegionalDirector forRegion 8, after being duly signed by Respondent'sauthorized representative, shall be,posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, inconspicuous places,'including all places where notices to employees , arecustomarily posted.Reasonablesteps shall be taken byRespondentto insurethat saidnotices arenot altered,defaced, or covered by any othermaterial.solicitationrule byRespondent,as set out above17 In the event no exceptionsare filedas providedby Sec.102.46 of theRules andRegulationsof the National LaborRelations Board,the findings,.conclusions, and recommendedOrderherein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and-becomeitsfindings,conclusions, andOrder, andallobjections thereto shall bedeemed waived for all purposes.'18 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading "Posted byOrder ofthe NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe National Labor RelationsBoard."" BELL AND HOWELL CO.(d) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board Having Found, Aftera hearing, that we violated the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT discipline you by layoff without pay,final warning, change in regular working shift, or otherreprisal because of your union support and activities orto intimidate you from pursuing such support andactivities.WE WILL NOT reprimand or warn you for supposedunion activity on company time, and WE WILL NOTdiscriminatorily maintain or enforce our no-solicitationrule, in a manner that restrains or impedes you inpursuing your lawful union activities.179WE WILL NOT discourage you from support ormembership in the International Union, Allied Indus-trialWorkers of America, AFL-CIO (the Union) orother labor organization by disciplinary action orthreat of disciplinaryaction orother discriminationaffecting your tenure or conditions of employment.WE WILL NOT in any likemanner interferewith yourrights to belong to or to be active fora labor union, orto refrain therefrom.Because the Board found that we unlawfullyissued adisciplinary notice to employee David Dressel on August 7,1974, and unlawfully laid him off in August 1974 for 3 dayswithout pay,WE WILL rescind the disciplinarynotice of August 7,1974, and expunge it from employeeDressel's person-nel record.WE WILL give him backpay for the 3 days' layoffwith interest.BELL AND HOWELLCOMPANY, MICRO PHOTODMSION